Exhibit 10.1

EXECUTION VERSION

DIVIDEND REINVESTMENT PLAN

OF

THL CREDIT, INC.

TERMS AND CONDITIONS

THL Credit, Inc., a Delaware corporation (the “Corporation”), hereby adopts the
following plan (the “Plan”) with respect to net investment income dividends and
capital gains distributions declared by its Board of Directors on shares of its
Common Stock:

 

  1. Unless a stockholder of the Corporation’s common stock (“Common Stock”)
specifically elects to have his, her or its net investment income dividends and
capital gains distributions automatically reinvested in additional Common Stock
as set forth below, if the Board of Directors declares a net investment income
dividend or capital gains distribution, each stockholder will receive all such
net income dividends and capital gains distributions in cash (the “Cash
Dividends”).

 

  2. Such Cash Dividends shall be payable on such date or dates as may be fixed
from time to time by the Board of Directors to stockholders of record at the
close of business on the record date(s) established by the Board of Directors
for the Cash Dividends involved.

 

  3. The Corporation shall use primarily newly-issued shares of its Common Stock
to implement the Plan, whether its shares are trading at a premium or at a
discount to net asset value. However, the Corporation reserves the right to
purchase shares in the open market in connection with the implementation of the
plan at a price per share equal to the average price for all shares purchased on
the open market on such date pursuant to the Plan, including brokerage
commissions. The number of shares to be issued to a stockholder shall be
determined by dividing the total dollar amount of the distribution payable to
such stockholder by the market price per share of the Corporation’s Common Stock
at the close of regular trading on the NASDAQ Global Select Market on the
valuation date fixed by the Board of Directors for such distribution. Market
price per share on that date shall be the closing price for such shares on the
NASDAQ Global Select Market or, if no sale is reported for such day, at the
average of their reported bid and asked prices.

 

  4.

A stockholder may, however, elect to have his, her or its net investment income
dividends and capital gains distributions automatically reinvested in additional
shares of the Corporation’s Common Stock. To exercise this option, such
stockholder shall

 

1



--------------------------------------------------------------------------------

 

notify American Stock Transfer and Trust Company LLC, the plan administrator
(the “Plan Administrator”), in writing so that such notice is received by the
Plan Administrator no later than the record date fixed by the Board of Directors
for the net investment income dividend and/or capital gains distribution
involved. The amount of Common Stock to be issued to Participants pursuant to
the Plan will be calculated by reference to all shares of Common Stock owned by
the Participant, whether held in its Plan account or elsewhere.

 

  5. There will be no brokerage charges with respect to shares of Common Stock
issued directly by the Corporation. However, each participant will pay the
brokerage commissions incurred in connection with open-market purchases. If a
stockholder has shares held by a broker, such stockholder should contact his/her
broker to participate in the Plan.

 

  6. The Plan Administrator will set up an account for shares acquired pursuant
to the Plan for each stockholder who has elected to participate in the Plan
(each a “Participant”). The Plan Administrator may hold each Participant’s
shares, together with the shares of other Participants, in non-certificated form
in the Plan Administrator’s name or that of its nominee. Upon request by a
Participant, received in writing no later than three days prior to the payment
date, the Plan Administrator will, instead of crediting shares to and/or
carrying shares in a Participant’s account, issue, without charge to the
Participant, a certificate registered in the Participant’s name for the number
of whole shares payable to the Participant and a check for any fractional share.

 

  7. The Plan Administrator will confirm to each Participant each acquisition
made pursuant to the Plan as soon as practicable but not later than 10 business
days after the date thereof provided all shares have been purchased. Although
each Participant may from time to time have an undivided fractional interest
(computed to three decimal places) in a share of Common Stock of the
Corporation, no certificates for a fractional share will be issued. However,
dividends and distributions on fractional shares will be credited to each
Participant’s account. In the event of termination of a Participant’s account
under the Plan, the Plan Administrator will adjust for any such undivided
fractional interest in cash at the market value of the Corporation’s shares at
the time of termination.

 

  8. The Plan Administrator will forward to each Participant any
Corporation-related proxy solicitation materials and each Corporation report or
other communication to stockholders, and will vote any shares held by it under
the Plan in accordance with the instructions set forth on proxies returned by
Participants to the Corporation.

 

  9.

In the event that the Corporation makes available to its stockholders rights to
purchase additional shares or other securities, the shares held by the Plan
Administrator for each Participant under the Plan will be added to any other
shares

 

2



--------------------------------------------------------------------------------

 

held by the Participant in certificated form in calculating the number of rights
to be issued to the Participant. Transaction processing may be either curtailed
or suspended until the completion of any stock dividend, stock split or
corporate action.

 

  10. The Plan Administrator’s service fee, if any, and expenses for
administering the Plan will be paid for by the Corporation.

 

  11. Each Participant may terminate his, her or its account under the Plan by
so notifying the Plan Administrator via the Plan Administrator’s website at
www.amstock.com, by filling out the transaction request form located at the
bottom of the Participant’s Statement and sending it to American Stock
Transfer & Trust Company LLC, PO Box 922, Wall Street Station, New York, NY
10269-0560 or by calling the Plan Administrator’s Interactive Voice Response
System at (866) 710-4835. Such termination will be effective immediately if the
Participant’s notice is received by the Plan Administrator at least three days
prior to any dividend or distribution record date; otherwise, such termination
will be effective only with respect to any subsequent dividend or distribution.
The Plan may be terminated by the Corporation upon notice in writing mailed to
each Participant at least 30 days prior to any payment date for the payment of
any dividend or distribution by the Corporation. Upon any termination, the Plan
Administrator will cause a certificate or certificates to be issued for the full
shares held for the Participant under the Plan and a cash adjustment for any
fractional share to be delivered to the Participant without charge to the
Participant. If a Participant elects by his, her or its written notice to the
Plan Administrator in advance of termination to have the Plan Administrator sell
part or all of his, her or its shares and remit the proceeds to the Participant,
the Plan Administrator is authorized to deduct a $15.00 transaction fee plus a
$0.10 per share brokerage commission from the proceeds.

 

  12. These terms and conditions may be amended or supplemented by the
Corporation at any time but, except when necessary or appropriate to comply with
applicable law or the rules or policies of the Securities and Exchange
Commission or any other regulatory authority, only by mailing to each
Participant appropriate written notice at least 30 days prior to the effective
date thereof. The amendment or supplement shall be deemed to be accepted by each
Participant unless, prior to the effective date thereof, the Plan Administrator
receives written notice of the termination of his, her or its account under the
Plan. Any such amendment may include an appointment by the Plan Administrator in
its place and stead of a successor agent under these terms and conditions, with
full power and authority to perform all or any of the acts to be performed by
the Plan Administrator under these terms and conditions. Upon any such
appointment of any agent for the purpose of receiving dividends and
distributions, the Corporation will be authorized to pay to such successor
agent, for each Participant’s account, all dividends and distributions payable
on shares of the Corporation held in the Participant’s name or under the Plan
for retention or application by such successor agent as provided in these terms
and conditions.

 

3



--------------------------------------------------------------------------------

  13. The Plan Administrator will at all times act in good faith and use its
best efforts within reasonable limits to ensure its full and timely performance
of all services to be performed by it under this Plan and to comply with
applicable law, but assumes no responsibility and shall not be liable for loss
or damage due to errors unless such error is caused by the Plan Administrator’s
negligence, bad faith, or willful misconduct or that of its employees or agents.
This limitation of liability does not constitute a waiver of any rights a
Participant might have under applicable federal securities laws.

 

  14. These terms and conditions shall be governed by the laws of the
Commonwealth of Massachusetts.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

April 22, 2010

By and on behalf of

THL CREDIT, INC.

 

/s/ James K. Hunt

By:   James K. Hunt Title:   Chief Executive Officer

By and on behalf of

AMERICAN STOCK TRANSFER AND TRUST COMPANY LLC

 

/s/ Thomas J. Brienza

By:   Thomas J. Brienza Title:   Senior Vice President

 

5